
	
		I
		111th CONGRESS
		1st Session
		H. R. 2362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Heller (for
			 himself, Ms. Berkley, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Energy and Policy Act of 2005 to reauthorize
		  a provision relating to geothermal lease revenue, to direct the Secretary of
		  the Interior to establish a pilot project to streamline certain Federal
		  renewable energy permitting processes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Permitting Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Pilot
			 ProjectThe term Pilot Project means the pilot
			 project to improve Federal renewable energy permit coordination established
			 under section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Pilot project to
			 improve Federal renewable energy permit coordination
			(a)EstablishmentDuring
			 the period of fiscal years 2009 through 2018, the Secretary shall establish and
			 carry out a pilot project to improve Federal renewable energy permit
			 coordination.
			(b)Memorandum of
			 understanding
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall enter into a memorandum of understanding for
			 purposes of this section with—
					(A)the Secretary of
			 Agriculture;
					(B)the Administrator
			 of the Environmental Protection Agency; and
					(C)the Chief of
			 Engineers.
					(2)State
			 participationThe Secretary may request that the Governors of the
			 States of Arizona, California, Nevada, and Wyoming be signatories to the
			 memorandum of understanding described in paragraph (1).
				(c)Designation of
			 qualified staff
				(1)In
			 generalNot later than 30 days after the date on which the
			 memorandum of understanding under subsection (b) is signed, all Federal
			 signatory parties shall, if appropriate, assign to each of the field offices
			 specified in subsection (d) an employee who has expertise in the regulatory
			 issues relating to the office in which the employee is employed, including, as
			 applicable, particular expertise in—
					(A)the consultations
			 and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
					(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
					(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
					(D)planning under
			 section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a);
			 and
					(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
					(2)DutiesEach
			 employee assigned under paragraph (1) shall—
					(A)not later than 90
			 days after the date of assignment, report to field managers of the Bureau of
			 Land Management in the office to which the employee is assigned;
					(B)be responsible for
			 all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
					(C)participate as
			 part of the team of personnel working on proposed energy projects, planning,
			 and environmental analyses.
					(d)Field
			 officesThe field offices referred to in subsection (c)(1) shall
			 include offices in, at a minimum, the States of Arizona, California, Nevada,
			 and Wyoming.
			(e)Additional
			 personnelThe Secretary shall assign to each field office
			 specified in subsection (d) any additional personnel that are necessary to
			 ensure the effective implementation of—
				(1)the Pilot Project;
			 and
				(2)other programs
			 administered by the field offices, including inspection and enforcement
			 relating to renewable energy development on Federal land, in accordance with
			 the multiple use mandate of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.).
				(f)Distribution of
			 solar and wind energy rental income
				(1)In
			 generalSubject to paragraphs (2) through (5) and notwithstanding
			 any other provision of law, for fiscal year 2009 and each fiscal year
			 thereafter, of the amount of solar and wind energy rental income collected by
			 the Bureau of Land Management (in lieu of depositing all of the income into the
			 general fund of the Treasury)—
					(A)50 percent shall
			 be paid by the Secretary of the Treasury to the 1 or more States within the
			 boundaries of which the income is derived;
					(B)25 percent shall
			 be paid by the Secretary of the Treasury to the 1 or more counties within which
			 the income is derived;
					(C)(i)in the case of each of
			 fiscal years 2009 through 2018, 20 percent or $5,000,000, whichever is less,
			 shall be deposited in a special fund in the Treasury, to be known as the
			 Renewable Energy Permit Processing Improvement Fund; and
						(ii)in the case of fiscal year 2019
			 and each fiscal year thereafter, 20 percent shall remain in the general fund of
			 the Treasury; and
						(D)5 percent shall be
			 deposited in a special fund in the Treasury, to be known as the Solar
			 Energy Land Reclamation, Restoration, and Mitigation Fund.
					(2)ValuationTo determine the value of public land for
			 the purpose of determining rental income described in paragraph (1)—
					(A)the value of the public land used for solar
			 energy projects shall be determined by the Bureau of Land Management based on
			 statistics of the National Agricultural Statistical Service;
					(B)the value of the
			 public land used for wind energy projects shall be determined in accordance
			 with the rental schedule established by the Secretary, acting through the
			 Bureau of Land Management, in effect as of the date of enactment of this Act;
			 and
					(C)the value of the
			 public land used for geothermal energy projects shall be determined in
			 accordance with the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.).
					(3)Renewable Energy
			 Permit Processing Improvement FundAmounts in the Renewable
			 Energy Permit Processing Improvement Fund established under paragraph (1)(C)(i)
			 shall be available to the Secretary for the coordination and processing of
			 renewable energy permits required for renewable energy projects on Federal
			 public land.
				(4)Solar Energy
			 Land Reclamation, Restoration, and Mitigation Fund
					(A)In
			 generalAmounts in the Solar Energy Land Reclamation,
			 Restoration, and Mitigation Fund under paragraph (1)(D) shall be available to
			 the Secretary for the purpose of—
						(i)reclaiming and
			 restoring public land used for the production of solar energy, including land
			 used for ancillary facilities; and
						(ii)mitigating
			 impacts on public land, including protecting other sensitive public land if the
			 land used for solar or wind power generation cannot be adequately restored
			 without the use of funds made available under this paragraph, as determined by
			 the Secretary.
						(B)Maximum
			 amount
						(i)In
			 generalThe total amount of funds deposited in the Solar Energy
			 Land Reclamation, Restoration, and Mitigation Fund under paragraph (1)(D) shall
			 not exceed $50,000,000.
						(ii)Surplus
			 amountsIf the total amount of funds deposited in the Solar
			 Energy Land Reclamation, Restoration, and Mitigation Fund under paragraph
			 (1)(D) is $50,000,000, any additional amounts that would otherwise be deposited
			 in the Fund under paragraph (1)(D) shall remain in the general fund of the
			 Treasury.
						(5)Availability of
			 fundsAmounts under this subsection shall be available for
			 expenditure in accordance with this subsection, without further appropriation
			 and without fiscal year limitation.
				(g)Transfer of
			 fundsFor the purposes of coordination and processing of
			 renewable energy permits required for renewable energy projects on Federal
			 public land under the administration of the Pilot Project offices specified in
			 subsection (d), the Secretary may authorize the expenditure or transfer of such
			 funds as are necessary to—
				(1)the United States
			 Fish and Wildlife Service;
				(2)the Bureau of
			 Indian Affairs;
				(3)the Forest
			 Service;
				(4)the Environmental
			 Protection Agency;
				(5)the Corps of
			 Engineers; and
				(6)the States of
			 Arizona, California, Nevada, and Wyoming (for costs incurred by the States
			 relating to the permitting process).
				(h)FeesDuring
			 the period in which the Pilot Project is authorized, the Secretary shall not
			 implement any regulation or initiate any rulemaking to enable an increase in
			 fees to recover additional costs relating to renewable energy permits required
			 for renewable energy projects on Federal public land.
			(i)Effect on other
			 authorityNothing in this section affects—
				(1)the operation of
			 any Federal or State law; or
				(2)any delegation of
			 authority made by the head of a Federal agency the employees of which are
			 participating in the Pilot Project.
				(j)Length of leases
			 for renewable energy projects on public landThe length of leases
			 for renewable energy projects on public land carried out under this Act shall
			 be determined in accordance with the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.).
			(k)ReportsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that—
				(1)describes the
			 results of the Pilot Project as of the date of the report; and
				(2)makes a
			 recommendation to the President regarding whether the Pilot Project should be
			 implemented throughout the United States.
				(l)Deposit and use
			 of geothermal leave revenuesSection 234 of the Energy Policy Act
			 of 2005 (42 U.S.C. 15873) is amended—
				(1)in the section
			 heading, by striking for 5
			 fiscal years; and
				(2)in subsection (a),
			 by striking in the first 5 fiscal years beginning after the date of
			 enactment of this Act.
				
